United States Court of Appeals
                                                                       Fifth Circuit
                                                                     F I L E D
                    UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit                       October 26, 2004

                                                                Charles R. Fulbruge III
                                                                        Clerk
                              No. 03-41546
                            Summary Calendar




                            JAMAL ABU SAMAK,

                                                     Plaintiff-Appellant,


                                    VERSUS


 AARON P. BUDA; MELYNDA W. COOK, KEVIN M. SCHAD; SCHAD BUDA COOK,
LLC.,


                                                    Defendants-Appellees.



            Appeal from the United States District Court
                  For the Eastern District of Texas
                             1:02:CV-288



Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

      In   this   appeal,   Samak    challenges    the    district     court’s

dismissal of his suit against his former attorneys for lack of

personal   jurisdiction.      After    reviewing    the    record,     we   are

satisfied that the district court committed no error in concluding

that defendants had insufficient contacts with the State of Texas

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
to support personal jurisdiction.

     AFFIRMED.




                                2